Citation Nr: 1811571	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-34 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for erectile dysfunction (ED) as secondary to service-connected depression.

2. Entitlement to service connection for dermatophytosis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1970 to December 1971, including in the Republic of Vietnam from October 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2015 and January 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In August 2015 and June 2017, the Board remanded the claim for entitlement to service connection for erectile dysfunction for further development.  The issue is again before the board for appellate review.


FINDINGS OF FACT

1. The Veteran's ED is not proximately due to or aggravated by his service-connected depression.

2. The Veteran's dermatophytosis did not manifest during, or as a result of active military service.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for ED have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2. The criteria for establishing service connection for dermatophytosis have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
	
Specifically, regarding the claim for ED, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a letter sent in March 2015, prior to the initial unfavorable decision by the RO.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  Regarding the Veteran's claim for dermatophytosis, the Veteran submitted his claim in January 2017 via VA Form 21-526EZ for fully developed claims.  The form includes notice regarding what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The VA's duty to notify is satisfied by this form.

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file.

In regards to the claim for entitlement to service connection for ED, the Veteran has been provided with a VA examination and accompanying addendum opinion that addresses the contended causal relationship between the claimed disability and his service-connected depression.  38 U.S.C. §5103A; 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, the examination reports set forth detailed examination findings in a matter that allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination and accompanying report of record are adequate for rating purposes and additional examination is not necessary regarding the claim.  See also 38 C.F.R. §§3.326, 3.327, 4.2.

Regarding the Veteran's claim for dermatophytosis, the Veteran's medical records indicate that dermatophytosis of the nail, hand, and foot are active problems.  The service treatment records are negative, and the record does not otherwise reflect that the Veteran sustained a particular injury in service or that he had symptoms in service and ever since service.  Thus, there is no evidence, other than a general conclusory statement from the Veteran that indicates that his skin condition may be associated with service. The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Although the VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). Thus, the Board finds that a remand for a VA opinion is unnecessary. 38 C.F.R. § 3.159(c)(4)(i)(2017).

Additionally, the Board finds that there has been substantial compliance with its June 2017 remand directives regarding the issue of entitlement to service connection for ED.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic diseases is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  ED and dermatophytosis are not included in the list of chronic diseases under 38 C.F.R. § 3.309(a).

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

Service connection may also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. §3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. §3.310(b)).

In order to establish service connection for a disability on a secondary basis, there must be (1) medical evidence a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection, or link between, the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Claim for ED as secondary to service-connected depression

The Veteran claims that he suffers from ED secondary to his service-connected depression.  The Veteran also contends that his ED is the result of the medications he takes for his depression, to include Buspirone and Venlafaxine.

The Veteran's service treatment records are negative for any signs or symptoms of ED.  The Veteran's separation examination in December 1971 indicated "Normal" results for "G-U System."

The Veteran's post-service treatment records show that in June 1995 he reported problems with impotence.

The Veteran was diagnosed with ED in May 2007.

The Veteran was provided with a VA male reproductive system conditions examination in April 2015.  The Veteran reported having had ED since 1994.  The VA examiner diagnosed the Veteran with ED and opined that the condition is less likely than not proximately due to or the result of the Veteran's service-connected depression.  The examiner noted that the Veteran was diagnosed with hypertension in 1974.  He added that the Veteran smoked cigarettes in the past and he reported starting smoking at the age of 18 and quitting at the age of 48.  When he was smoking, he smoked one pack per day.  The examiner opined that the ED is most likely related to the history of hypertension and smoking.

An addendum medical opinion was provided by the VA in August 2017.  The VA examiner opined that it is less likely than not that the Veteran's ED was aggravated beyond the natural progress by his service-connected depression.  The examiner also opined that it is less likely than not that the Veteran suffers from ED as a side-effect of any of the medications he is taking for his service-connected depression.  Finally, the examiner opined that it is less likely than not that the Veteran's ED is aggravated beyond the natural progress by the Veteran's medications he is taking for his service-connected depression.  The examiner noted that the Veteran was diagnosed with major depression in 2013 and he reports he had ED since 1974.  Per the April 2015 VA examination, the examiner provided the rationale that as the Veteran was diagnosed with hypertension in 1974 and smoked one pack per day from age 18 to 48, the ED is most likely related to his history of hypertension and smoking.

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for ED as secondary to his service-connected depression.

As an initial matter, the Board notes that the Veteran has been diagnosed with ED.  As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of the disease being caused by a service-connected disability.  If so, evidence of a nexus between the service-connected disability and the present disability is required for the establishment of service connection.

The April 2015 VA examination report and August 2017 accompanying addendum opinion reveal negative nexus opinions regarding causation or aggravation of the Veteran's ED by his service-connected depression or the side-effects of the medicine he takes for his depression.  The Board finds these examination reports to be highly probative because the VA examiner reviewed the Veteran's medical history and provided adequate rationales as to why he thought the Veteran's current ED is not at least as likely as not caused by or aggravated by his service-connected depression or the medicines taken for his depression.

The Veteran has not submitted any conflicting evidence or any private medical opinions that are contrary to the VA examiner's conclusions.  As such, service connection cannot be established on a secondary basis.

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's ED and his service-connected depression.  Accordingly, the Board finds that the claim of entitlement to service connection for ED as secondary to service-connected depression must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Claim for dermatophytosis

The Veteran claims that he has a skin condition that is related to jungle rot he suffered in service.

The Veteran's service treatment records are negative for any signs or symptoms related to a skin condition.  The Veteran's separation examination in December 1971 indicated "Normal" results for "Skin, lymphatics."  Additionally, in his self-report of medical history upon separation, the Veteran checked "No" for "Skin diseases."

The Veteran's post-service treatment records include VA treatment records from September 2012 that show he had dry skin on his legs, hands, and feet.

VA treatment records from June 2013 show that the Veteran had no new lesions or rashes, but the rash on his hands were not improving.

At a VA dermatology consultation in June 2015, the Veteran reported that he had a rash on his feet since Vietnam and a rash on his hand palm since the 90's.  The VA examiner provided an assessment of one hand-two foot syndrome: tinea manuum (KOH pos), tinea pedis, and onychomycosis of finger and toenails.

At a subsequent VA dermatology consultation in April 2016, the Veteran was provided a consultation for two spots.  The VA examiner noted a history of tinea of the hands and feet status post keto and 2 month PO terbinafine.  The Veteran reported itching on his mid-back present for multiple years, adding that he had surgery there many years ago to remove fat.  The Veteran also reported itching on his right lower leg. The examiner diagnosed the Veteran with keloid and lichen simplex chronicus on his mid-back, as well as nummular eczema on his lower legs.

VA treatment records also show dermatophytosis of the nail, hand, and foot as active problems.

The Board finds that service connection for the Veteran's dermatophytosis has not been established by the evidence of record.

The Veteran's service treatment records are silent for any treatment of a skin condition.  

VA treatment records are silent for any treatment of a skin condition until September 2012, over 40 years after the Veteran's separation from active duty.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's assertion that he suffered from jungle rot during and since service are not supported by the evidence of record.  As noted above, the Veteran's service treatment records are silent for any complaints of a skin condition.  Additionally, there are no medical records post-service showing evidence of a skin condition until September 2012, over 40 years after the Veteran's separation from active duty.

Finally, there is no persuasive medical evidence linking the Veteran's dermatophytosis to his claimed jungle rot while in service.  The Board has found no evidence of continuity of a skin condition from service and ever since service.  There is also no persuasive medical evidence in the record that otherwise links the Veteran's skin condition to the Veteran's active military service or shows that the disease manifested to a compensable degree within a year of separation from military service.  Rather, the Veteran's claim for service connection consists of his own assertion that his dermatophytosis is related to his military service.  The Veteran is competent to report on symptoms that are within the realm of his personal experience.  See 38 C.F.R. § 3.159; see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the etiology of his dermatophytosis is a medically complex question.  The Veteran has not shown that he is qualified through education, training, or experience to offer a nexus opinion on a complex medical condition.  Accordingly, he is not competent to offer an opinion as to its etiology and his opinion in this regard cannot be ascribed probative value.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required.

The preponderance of the evidence is against the claim for service connection for the Veteran's dermatophytosis and the benefit of the doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for ED as secondary to service-connected depression is denied.

Entitlement to service connection for dermatophytosis is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


